DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  
In claim 4, line 3, “the garden product” has no antecedent basis in the claims. 
In claim 7, line 2, “the garden product” has no antecedent basis in the claims. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,499,569 in view of Yanko Design (website). 
With respect to claim 1 of the instant application, claim 1 of U.S. Patent No. 10,499,569 recites the claimed garden seed planter except for the starch.  Claim 1 of U.S. Patent No. 10,499,569 recites the garden seed planer as outlined in the below table:
Instant Application
U.S. Patent No. 10,499,569
1. A garden seed planter comprising: an enclosed capsule; 
1. A garden seed planter comprising: a capsule 
said enclosed capsule having an interior seed cavity; 
that surrounds and encloses an interior seed cavity having an inner volume that is partially empty;
said interior seed cavity located within a seed-half portion of said enclosed capsule; and 
said interior seed cavity located within a seed-half portion of said capsule; and 
a portion of a planter stake located within a stake-half portion of said enclosed capsule.
a portion of a planter stake located within a stake-half portion of said capsule.



	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Yanko Design with claim 1 of U.S. Patent No. 10,499,569 for the advantage of the dissoluble nature of the starch which will allow the seed to grow and won’t harm the environment. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanko Design (website).
With respect to claim 1, Yanko Design discloses a garden seed planter comprising: 
an enclosed capsule comprised of a starch as shown below in the image taken from page 3 of Yanko Design:
[AltContent: textbox (seed-half portion of capsule)][AltContent: textbox (stake-half portion of capsule)][AltContent: ][AltContent: ][AltContent: textbox (portion of planter stake within stake-half portion )][AltContent: ][AltContent: textbox (enclosed capsule)][AltContent: ]
    PNG
    media_image1.png
    238
    429
    media_image1.png
    Greyscale

said enclosed capsule having an interior seed cavity (as shown above);
said interior seed cavity located within a seed-half portion of said enclosed capsule (as indicated above); and
 a portion of a planter stake located within a stake-half portion of said enclosed capsule (as indicated above).
With respect to claim 3, Yanko Design discloses that said enclosed capsule comprises a potato starch (Yanko Design, top of page 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yanko Design (website), as applied to claim 1 above, and further in view of  Repeat Crafter Me (website).
With respect to claim 4, Yanko Design discloses the claimed garden seed planter except for a color on an outer surface of said seed-half portion or said stake-half portion where said color is substantially the same color as the garden product produced by a plant grown from said seed.  
However, Repeat Crafter Me teaches a color on an outer surface of a garden stake where said color is substantially the same color as the garden product produced by a plant grown from said seed as shown below in the image taken from  page 1 of Repeat Crafter Me:

[AltContent: textbox (colored red which is the same as the tomato plant vegetable)][AltContent: textbox (colored green which is the same as the zucchini plant stalk and plant vegetable)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    447
    696
    media_image2.png
    Greyscale



It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Repeat Crafter Me with the garden seed planter disclosed by Yanko Design, for the advantage of providing an identification of what seed/plant is planted at a particular location.
With respect to claim 6, Yanko Design discloses the claimed garden seed planter except for the garden product identifier on an outer stake surface. However, Repeat Crafter Me teaches a garden planter stake including a garden product identifier on an outer stake surface of said planter stake (as indicated in the above image, including identifiers “tomatoes” and “zucchini”). 
With respect to claim 7, Repeat Crafter Me teaches that said garden product identifier is substantially the same color as the garden product produced by a plant grown from said seed (as shown in the above image). 
With respect to claim 8, Repeat Crafter Me teaches that the garden product identifier is a coating (i.e. paint, Repeat Crafter Me, page 2) on at least a portion of said outer stake surface. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yanko Design (website), and further in view of Eason et al. (US 6,105,293).
With respect to claim 5, Yanko Design discloses the claimed garden seed planter except for the measurement mark on an outer stake surface. However, Eason et al. teach a planter stake 1,2,3 including a measurement mark as shown in Fig. 1 of Eason et al. (Eason et al., col. 4, lines 44-51).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Eason et al. with the planter disclosed by Yanko Design for the advantage of providing a height measurement of the plant that grows from the seed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yanko Design (website), as applied to claim 1 above, and further in view of Lantinberg (US 5,720,129). 
With respect to claim 9, Yanko Design discloses the claimed garden seed planter except for the fertilizer located within said seed cavity. However, Lantinberg teaches a garden seed planter including a seed 26 located in a cavity 28 along with a fertilizer 42 (Lantinberg, col. 3, lines 42-49). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Lantinberg with the planter disclosed by Yanko Design for providing nutrients to the seedling once the seed germinates. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 has been indicated as containing allowable subject matter primarily for the enclosed capsule comprising a starch foam.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 16, 2021